929 F.2d 691Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re:  YUSUF ABDUL AL-WAHHAB, Petitioner.
No. 91-8004.
United States Court of Appeals, Fourth Circuit.
Submitted March 4, 1991.Decided March 21, 1991.

On Petition for Writ of Mandamus.
Yusuf Abdul Al-Wahhab, petitioner pro se.
DISMISSED.
Before WIDENER and K.K. HALL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Yusuf A. Al-Wahhab filed a petition for writ of mandamus, seeking an order directing the district court clerk to "accept, process, and file" his complaint.  The complaint has since been accepted and filed in the district court.  Since Al-Wahhab has already received the relief he seeks, this case is moot and is dismissed as such.


2
We grant leave to proceed in forma pauperis but dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED